Johnston, J.,
dissenting: There are two reasons which, in liny view, require an affirmance of the judgment of the trial court: First, the agreement to arbitrate appears to have been revoked before the award was made. There was a substantial dispute between the parties which was a proper subject of arbitration. Both parties proceeded upon the theory that an arbitration was to be had, and in their agreement it will be observed that they distinctly designated the proposed proceeding as an arbitration. It is well settled and appears to be conceded that an agreement to submit a matter to arbitration is revocable by either party at any time before an award has been made. There was an express and absolute revocation in this case by one of the contesting parties, and it was made before any change of the status of either party had taken place. *83No equitable considerations can therefore be urged against the abrogation of the agreement.
In the second place, specific performance could not be decreed, because there was in fact no award or appraisement made. According to the contract the matter was to be submitted to the arbitration of disinterested persons, who, it was expected, would fairly and equitably adjust the difference between the parties. When the revocation occurred, Mr. Bonebrake, one of the arbitrators, concluded that the arbitration was ended, and declined further participation in it. Two,of the arbitrators subsequently proceeded to an award. One of them, however, confessed upon the witness-stand that he was not a disinterested and impartial arbitrator. On the other hand, he stated that he considered himself the special agent or representative of the party who appointed him, and that it was his duty, not to fix the actual value of the land, but to get the highest price possible from the other party. It therefore appears that the award, instead of being the j udgment and decision of three disinterested arbitrators, as the parties contemplated and the agreement provided, is but the judgment of one, and one, too, who may have been influenced by the partial and prejudiced arbitrator who joined with him in making the award. What weight should be given to the finding of an arbitrator who admits both interest and bias ? And as the disqualification was confessed, why should a court of equity interpose to enforce the decision? The award is entitled to no more credit than it would be if, without the knowledge of the other parties, Dunn himself had been substituted and had acted in the place of the incompetent arbitrator. As the plaintiff’s appeal is to equity, he must be governed by equitable rules and principles, and in my view the *84facts and circumstances surrounding this transaction and award are not such as entitle the plaintiff to the equitable remedy which he seeks. Proof of the disqualification and incompetency haying been shown by the plaintiff himself, and haying been received and acted on by the trial court, it is too late to object that it was not pleaded in the answer or embraced in the issues of the case.